067-271867-14                                               FILED
                                                                                         TARRANT COUNTY
                                                                                       2/13/2015 9:25:24 AM
                                                                                        THOMAS A. WILDER
                                      CAUSE NO. 067-271867-14                               DISTRICT CLERK

STEPHANIE STREET-LARSON,                         §               IN THE DISTRICT COURT
                                                                                 RECEIVED IN
INDIVIDUALLY AND AS                              §                          2nd COURT OF APPEALS
REPRESENTATIVE OF THE ESTATE OF                  §                           FORT WORTH, TEXAS
ALVIA BLEDSOE, DECEASED,                         §                         02/13/2015 10:41:22 AM
                                                 §                               DEBRA SPISAK
                  Plaintiff,                     §                                  Clerk
                                                 §
V.                                               §               67TH JUDICIAL DISTRICT
                                                 §
NEXION HEALTH AT NORTH                           §
RICHLAND HILLS, INC. D/B/A GREEN                 §
VALLEY HEALTHCARE AND                            §
REHABILITATION CENTER AND                        §
NEXION HEALTH MANAGEMENT, INC.                   §
                                                 §
                  Defendants.                    §               TARRANT COUNTY, TEXAS


                               DEFENDANTS’ NOTICE OF INTERLOCUTORY
                                 APPEAL AND AUTOMATIC TRIAL STAY
TO THE HONORABLE COURT:

         Please take notice that, pursuant to Texas Rule of Appellate Procedure 26.1(b),

Defendants Nexion Health at North Richland Hills, Inc. d/b/a Green Valley Healthcare and

Rehabilitation Center and Nexion Health Management, Inc. (“Defendants”), desire to appeal to

the Second District Court of Appeals at Fort Worth, Texas, the trial court's January 24, 2015

Order denying Defendants’ Motion to Dismiss. See Attachment “A.” Such Order is subject to an

accelerated interlocutory appeal. See Tex. Civ. Prac. & Rem. Code § 51.014(a)(9); Tex. R. App.

P. 28.1. This notice of appeal is timely filed within twenty days after the trial court's Order was

signed. See Tex. R. App. P. 26.1(b).

         Further, please take notice that the commencement of the trial of this case is

automatically stayed pending resolution of the interlocutory appeal. See Tex. Civ. Prac. & Rem.

Code § 51.014(b).

______________________________________________________________________________
NOTICE OF INTERLOCUTORY APPEAL                                                               PAGE 1
875125.1 2061.6
                                         067-271867-14


         Weston M. Davis is designated as lead counsel for the appeal.

                                                     Respectfully submitted,

                                                     MACDONALD DEVIN, P.C.


                                                     By:    /s/ Weston M. Davis
                                                            Gregory N. Ziegler
                                                            State Bar No. 00791985
                                                            gziegler@macdonalddevin.com
                                                            Jason A. Burris
                                                            State Bar No. 24049591
                                                            jburris@MacdonaldDevin.com
                                                            Weston M. Davis
                                                            State Bar No. 24065126
                                                            wdavis@macdonalddevin.com
                                                     3800 Renaissance Tower
                                                     1201 Elm Street
                                                     Dallas, Texas 75270-2130
                                                     (214) 744-3300 Telephone
                                                     (214) 747-0942 Facsimile

                                                     ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

       I undersigned certified that a true and correct copy of the foregoing document has been
served on all counsel of record in accordance with the Texas Rules of Civil Procedure on this the
13th day of February, 2015.



                                             /s/ Weston M. Davis
                                             Weston M. Davis




______________________________________________________________________________
NOTICE OF INTERLOCUTORY APPEAL                                                            PAGE 2
875125.1 2061.6
067-271867-14
067-271867-14